Citation Nr: 1605622	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-40 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for a disability of the right upper extremity, claimed as a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004 and from May 2005 to July 2008.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran suffers from a diagnosed disability of the right upper extremity. 


CONCLUSION OF LAW

The criteria for establishing service connection for a disability of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO provided the Veteran with VCAA compliant notice by letter dated February 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board notes that the actions requested in the prior remand have been undertaken to the extent possible.  A VA examination was obtained and the Veteran was afforded an opportunity to provide private medical records.  Accordingly, the Board finds that there has been substantial compliance with       the prior remand instructions and no further action is necessary.  See D'Aries         v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.   § 3.303.  Evidence of continuity of symptomatology from the time of service     until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury. 38 C.F.R. § 3.10; see, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran asserts that she first experienced problems with her right shoulder while she was in service.  She also contends that her right shoulder disability is related to her service-connected cervical spine disability.

The Veteran's service treatment records (STRs) document that in October 2006 the Veteran complained of experiencing numbness on her right side for her entire life.  The Veteran complained of aching right shoulder pain and numbness in right upper extremity in January 2007.  In October 2007, a radiograph of the Veteran's right shoulder was normal.  On an August 2007 report of medical history, the Veteran reported experiencing numbness and tingling in her right arm when she carries something.  The examiner noted "subjective numbness during certain activities  with full range of motion."

In March 2009, the Veteran underwent a VA examination.  She reported experiencing right shoulder pain since 2005.  Upon physical examination, the examiner reported upper extremity muscle strength as 5/5.  No atrophy, spasm, or muscle abnormalities were noted.  Examination of the Veteran's hands revealed no impaired strength or dexterity.  No abnormal findings were noted.  Neurological examination revealed     no sensory loss and no motor loss.  Cranial nerve function was normal, as were deep tendon reflexes.  There was no objective evidence of pain with active motion on Veteran's right side.  The Veteran exhibited full range of motion of the right upper extremity with no objective evidence of pain on motion.  The upper extremities were clinically normal.  The examiner noted guarded movement of the right shoulder.  Range of motion was normal and no diagnosis was rendered by the examiner.  

In August 2009, the Veteran underwent a VA joints examination.  The Veteran  stated that her arm "just started hurting" in 2007.  She reported experiencing continual numbness and tingling pins and needles in her right arm.  Physical examination revealed no arthritis and full range of motion of the right shoulder.      No objective evidence of pain was noted following repetitive motion.  X-ray  findings revealed a normal right shoulder.  The examiner diagnosed arthralgia 
to the right shoulder.

The Veteran also underwent a VA peripheral nerves examination in August 2009.  The Veteran complained of pain in her right shoulder and hand.  Muscle strength was 4 and no impairment of motor function was observed.  Sensory examination   of the right upper extremity revealed normal responses to pain, vibration, light touch and position sense.  No dysesthesia was present.  Right bicep and tricep reflexes were 2+, which is normal.  Right elbow flexion and extension were 5, as were right wrist flexion and extension.  The examiner noted that no muscular atrophy was present, nor were any abnormal muscle tone, tremors, tics or any abnormal movements observed.  Grips were noted to be good and equal in both upper extremities.  The examiner diagnosed radiculopathy of the right arm with unknown etiology.  The examiner determined that this condition is not related to  her service-connected cervical spine disability.  The Veteran was scheduled for     an EMG study of the right arm in August 2009.  The Veteran rescheduled the appointment to September 2009, but failed to appear for the appointment.  

The Veteran underwent a VA peripheral nerves examination in July 2013.  The Veteran attributed her right arm symptoms to her service-connected cervical spine disability.  The examiner reported that the Veteran described her service-connected cervical spine disability as a vertebral fracture dislocation, which the examiner noted was not an accurate characterization of her service-connected cervical spine disability as such disability is degenerative disc disease.  Physical examination of the upper extremities was normal.  The examiner noted that no atrophy, edema, or discoloration of the right upper extremity was present.  Deep tendon reflexes of the right bicep and tricep were 2+, which is normal.  Motor examination revealed right upper extremity shoulder wall test to be 5/5; right shoulder abduction, adduction, flexion, and rotation were 5/5.  Sensory exam revealed alternating light touch/pinprick responses were all 2s, which is normal.  Electromyography test results for the right upper extremity were all normal.  The examiner's assessment reported that this was a normal examination.  The examiner noted that no evidence of a generalized peripheral neuropathy or any evidence of cervical radiculopathy affecting the right upper extremity was found.  Both physical examination and nerve conduction studies, including F waves (which the examiner noted are generally elevated in cervical radiculopathy) were normal in both the left and right upper extremities.

After review of the record, the Board finds that service connection for a disability of the right upper extremity, to include as secondary to service-connected cervical spine, is not warranted.  The most probative medical evidence fails to reflect that the Veteran currently has a disability.

The Board finds the March 2009 VA examination report and opinion probative.  The March 2009 VA examiner reviewed the claims file and examined the Veteran.  The examiner provided an adequate rationale for his conclusions.  The examiner observed no abnormal findings, no objective evidence of pain, and no limitation of motion of the right shoulder.  Based on these findings, the examiner rendered no diagnosis.

The Board finds the July 2013 VA examination report and opinion highly probative.  The 2013 examiner reviewed the claims file, conducted a physical examination of the Veteran, and provided an adequate rationale for the conclusions reached.  The 2013 examiner reported that both physical examination and nerve conduction studies including F waves were normal in both upper extremities.  The examiner noted that nerve conduction results are generally elevated in cases of cervical radiculopathy.  In the Veteran's case, the findings were normal and the examiner determined there was no evidence of cervical radiculopathy affecting the right upper extremity.  The 2013 examiner determined that the Veteran did not have a right shoulder disability, included as secondary to service-connected cervical spine.  Accordingly, this medical opinion is the most persuasive and most probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

By contrast, the Board affords the August 2009 VA peripheral nerve examiner's conclusions less persuasive value.  Although the August 2009 examiner diagnosed radiculopathy of the right arm of unknown etiology, this diagnosis was not based  on the results of a nerve conduction study, which had been scheduled but not conducted because the Veteran failed to report.  Accordingly, as this diagnosis       is not supported by the other evidence of record, including diagnostic studies, the Board affords this diagnosis little, if any, probative value.  

The Board acknowledges the diagnosis of arthralgia in the August 2009 VA joints examination.  As discussed in the Board's prior remand, arthralgia is defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute    a disability for which service connection may be granted.  Sanchez-Benitez v. Prinicipi, 259 F.3d 1356, 1361 (Fed. Cir. 2001)(pain alone, without a diagnosis     or identifiable underlying malady or condition, does not in and of itself constitute    a disability for which service connection may be granted).  Therefore, the diagnosis of arthralgia of the right shoulder in the August 2009 VA examination is not a disability for which service-connection may be granted.

While the Veteran is competent to report symptoms she is experiencing, she has  not shown that she has specialized training sufficient to render an opinion as to    the diagnosis and etiology of right upper extremity orthopedic or neurological complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic or neurological disorders of the upper extremity are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current claimed disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, her opinion as to the diagnosis or etiology of her right upper extremity complaints is not competent medical evidence.  The Board accords significantly greater probative value to the medical evidence of record, particularly the findings of the 2013 VA examiner, than to the Veteran's lay assertions regarding medical diagnoses and etiology.

Congress specifically limits entitlement for service-connected disease or injury       to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Here, the preponderance of the evidence is against a finding that the Veteran has a diagnosed right upper extremity disability.  In the absence of a current diagnosed disability, service connection cannot be established on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a right upper extremity disability is denied. 

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right upper extremity disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


